—In an action to recover damages for personal injuries, the plaintiff Lorraine Cherpock appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated September 13, 1996, which denied her motion for summary judgment dismissing the defendants’ counterclaim.
Ordered that the order is affirmed, with costs.
It is undisputed that the subject accident occurred when the front end of a car operated by the defendant Jennifer Carlo collided with the rear end of a car operated by the plaintiff Lorraine Cherpock. The record presents triable issues of fact as to the cause of that collision. Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.